Citation Nr: 1139003	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-16 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an anxiety disorder with depression (also claimed as a bipolar disorder and insomnia), on appeal from an initial grant of service connection.

2.  Entitlement to an increased evaluation for spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1, currently rated as 20 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty in the United States Coast Guard from June 1960 to June 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2007 from the St. Petersburg, Florida, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for an anxiety disorder with depression and a 30 percent disability evaluation was assigned.  The RO also denied the appellant's request for the assignment of a disability evaluation in excess of 20 percent for his lower back disability.  The appellant was notified of that decision and he appealed, claiming that both disabilities should be assigned higher evaluations.

The remaining issue, that of a TDIU, will be discussed below, and has been added to the front cover of this action in accordance with the United States Court of Appeals for Veterans Claims (Court) pronouncements in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant was awarded service connection for an anxiety disorder via a rating action of March 2007.  That action was based upon VA medical examination that was performed in February 2007.  The record reveals that since February 2007 although the appellant has been seen on numerous occasions by various doctors and medical practitioners, he has not undergone another VA psychiatric examination in order to determine the severity of his psychiatric disorder.  Moreover, since that time, the appellant has submitted written statements asserting that his psychiatric disability has become more disabling than previously rated.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance and upon first blush, it appears to the Board that the 2006 examination is stale and does not take into account treatment the appellant may have received for his psychiatric disorder.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before an appellate decision on the merits of his claim.

With respect to the appellant's claim involving the lumbar segment of the pine, upon reviewing the most recent VA examination of October 2006, there appears to be some vagueness contained in the examination.  A review of the private medical treatment records pre-2006 show repeated complaints of neuropathy extending into the left lower extremity.  Disc herniation and degenerative disc disease are also discussed and reported.  Yet, in the 2006 examination, the appellant's previously diagnosed disc and neuropathy problems were not discussed.  Moreover, the examiner did not discuss whether there was any functional loss due to the lower back disability.  If there was additional functional loss or radiculopathy or some other manifestations of degenerative disc disease of the lumbar segment of the spine, the appellant could be eligible for an increased evaluation pursuant to the diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5242 or 5243 (2011).  Because there is a lack of clarity, it is the determination of the Board that this issue should also be returned to RO/AMC so that another examination of the appellant's back may occur.  Such an action will ensure that the VA has met its duty to assist the appellant with the prosecution of the his claim and it will ensure that the Board has an accurate assessment of the appellant's lower back disability with respect to his claim for greater benefits.  

Finally, with respect to both issues now before the Board, it appears that there may be relevant records of VA and private treatment that have not been obtained and associated with the claims file which may be relevant to the appellant's claim.  Since VA has a duty to assist the appellant in the development of his claim, the Board believes that the claim should be remanded so that these records may be identified, obtained, and included in the claims file for review.  That is, VA's duty to assist the appellant in the development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103(A)(b) (West 2002 & Supp. 2011).  In accordance with these provisions, the Board finds that a remand of this case also is warranted so the RO/AMC can ensure that all available VA and non-VA treatment records are obtained.  See 38 C.F.R. § 3.159(c) (2011); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Moreover, the appellant has asserted that he is unable to work due to his service-connected disabilities, and more specifically that his psychiatric disorder has interfered with his ability to obtain gainful employment.  In other words, he has asked that a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU) be assigned.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the appellant raised the issue of entitlement to a TDIU in his notice of disagreement of September 2007.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disabilities and determine their impact on his employability.

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions:

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC is reminded that it must provide the appellant with the proper VCAA notice with respect to the TDIU issue which is now considered part of the appellant's appeal.  It should also be requested that he complete a TDIU claim form.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2006 for his anxiety disorder and his lower back disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).  

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an appropriate orthopedic specialist, who (if possible) has not previously examined him, and the specialist should comment on the severity of the appellant's lower back disability.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

It is requested that the examiners identify what orthopaedic and neurological symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to a service-connected disability.  The examiner should specifically comment on whether the appellant now suffers from degenerative joint disease of the back along with any other manifestations and symptoms produced by the disability (to include radiculopathy).  Readings should be obtained concerning the appellant's range of motion of the lower back and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the lower back.  Additionally, the examiner should be requested to determine whether the lower back exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use. 

If it is determined that the appellant is now suffering intervertebral disc syndrome of the lumbar segment of the spine, the examiner should discuss the total duration of any incapacitating episodes (number of days) in the past twelve (12) months, as well as comment on any related chronic orthopedic and/or neurological manifestations.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  Chronic orthopedic and neurological manifestations are defined as orthopedic and neurological manifestations and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Comments should also be provided by the examiner as to whether the appellant experiences symptoms compatible with severe, recurring attacks, with intermittent relief or pronounced intervertebral disc syndrome compatible with sciatic neuropathy, muscle spasms, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review.

4.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the appellant should be scheduled for a VA psychiatric examination.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted. 

The examiner should determine the extent and severity of the service-connected anxiety disorder with depression.  Said examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disabilities, and he/she should identify what symptoms the appellant currently manifests, or has manifested, that are attributable to his service-connected mental disorder.  The examiner should comment on any GAF measurement volatility noted in the claims folder, and whether said volatility indicates that the appellant has been decompressing or improving or not stabilizing over the course of this appeal.  Also, the examiner should comment on whether the appellant's industrial capabilities are affected, or have been affected, by his anxiety disorder, and if so, an estimation of this effect should be provided. 

If other psychiatric conditions are diagnosed, the examiner should differentiate the symptoms of those disorders which the examiner determines are not related to his service-connected anxiety disorder with depression.  If this is not practicable, the examiner should so state in the examination report.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 
 
5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The RO/AMC is reminded that it must make a determination as to whether a TDIU may be granted, and in said determination, it must make a decision as to whether a TDIU may be granted based on extraschedular considerations.  The RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


